August 1, 2017 ADVANTAGE FUNDS, INC. Dreyfus Global Dynamic Bond Fund Supplement to Statement of Additional Information dated August 31, 2016, as revised or amended, September 30, 2016, December 30, 2016, March 1, 2017, March 31, 2017, May 1, 2017 and June 30, 2017 T he following information supersedes and replaces any contrary information contained in "Manager's and Sub-Advisers' Compensation; Compliance Services – Manager's and Sub-Advisers' Compensation". Effective July 21, 2017, the fee payable to Newton Investment Management (North America) Limited, the fund's sub-investment adviser, is 0.19% of the fund's average daily net assets. GRP2-SAISTK-0817
